Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Notice of Allowance filed by Applicant on 02/11/2021.
Claims 1-3, 8-10, 15-16, and 18-35 have been allowed.
Claims 30-35 have been added.
Response to Arguments
Information Disclosure Statement:
The information disclosure statement (IDS) submitted on 02/11/2021 has been considered by the examiner and after considering the reference submitted it was determined that the prior art submitted from said IDS read on the previously deemed allowable subject matter (either by themselves or combination).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see the Office Action filed on 11/12/2020 for Reasons for Allowance regarding claims 1, 8 and 16.
Claims 2-3 and 21-26 are also allowed as they further limit allowed claim 1.
Claims 9, 10, 15 and 27-29 are also allowed as they further limit allowed claim 8.
Claims 18-20 are also allowed as they further limit allowed claim 16.
Regarding claim 30, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 30,
“…measurement circuitry to make measurements at an input of the measurement circuitry, a configurable network to connect the output of the signal generator to the input of the measurement circuitry through at least five unique signal paths, wherein each unique signal path includes each one of a bio-impedance and four branch impedances at least once, and digital circuitry to determine the bio-impedance and the four branch impedances based on at least five measurements of the unique signal paths made by the measurement circuitry and a calibration measurement of the signal generator.”
Claims 31-35 are also allowed as they further limit allowed claim 30.
The closest prior art references that were found based on an updated search.
Arad US 2006/0064029 - Lung impedance determining method for treating pulmonary edema, involves determining impedance of one lung independent of impedance of another lung based on acquired impedance measurements.
Kracker US 2009/0326600 - Method for testing integrity of electrical lead of e.g. cardiac pacemakers during detection of tachyarrhythmia of heart, involves comparing results of lead impedance measured several times between tachyarrhythmia detection events.
Chang et al. US 2011/0204971 - Differential voltage sensing system for sensing e.g. bio-potential signal to monitor physiological condition of heart/brain, has variable resistors whose impedances are adjusted dynamically based on output signals of logic control unit.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 8, 16 and 30; therefore claims 1-3, 8-10, 15-16, and 18-35 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867